Olivee, Judge:
The merchandise involved in this case consists of cameras, cases, and other photographic equipment.
This matter is before me on remand from classification proceedings decided by the first division of this court in Charles M. Schayer v. United States, 56 Cust. Ct. 79, C.D. 2614. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protest had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law (28 U.S.C. § 2636 (d)).
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is cost of production, as defined in section 402a (f) of the Tariff Act of 1930, as amended, and that such statutory value is the entered value in each instance.
Judgment will be rendered accordingly.